Moule, J. (dissenting).
Accepting the facts as stated by the majority, we find them sufficiently distinguishable from those in Sanders (Arkansas v Sanders, 442 US 753) and Chadwick *82(United States v Chadwick, 433 US 1) and would hold that the search of this sealed carton is within the automobile exception.
The Supreme Court in Sanders expressly refused to extend its holding to all sealed containers found within automobiles. The majority opinion speaks specifically in terms of luggage, and noted, "Not all containers and packages found by police during the course of a search will deserve the full protection of the Fourth Amendment. * * * There will be difficulties in determining which parcels taken from an automobile require a warrant for their search and which do not. Our decision in this case means only that a warrant generally is required before personal luggage can be searched” (442 US 753, 764, n 13). The majority of this court now holds, in effect, that a warrant is necessary to search any closed container found within an automobile, for there is no way to distinguish between a sealed carton and a shopping bag, or a covered pail, or an item wrapped in newspaper.
Further, a carton in the trunk of an auto is distinguishable from luggage. In Sanders, the court found that the inevitable expectation of privacy associated with luggage is not dispelled merely by its being placed in an automobile. This is because luggage is almost inevitably a repository for personal effects (Arkansas v Sanders, supra, p 764). A carton in the trunk of a car is not an inevitable repository for personal effects, and it is more likely that such a carton would contain tools, spare parts or any number of other items associated with the operation and use of an automobile. The fact that the carton was taped evidences as much a desire that its contents not spill as a desire to express an expectation of privacy. Such a carton is more analogous to an extra gas can or a tool box than it is to luggage. In addition, there was no proof that there were any names, addresses or contents indicated on the carton.
Finally, the rationale for the automobile exception applies more strongly to the facts of our case than it did in Arkansas v Sanders. There are two reasons for the distinction between automobiles and other private property. First, the inherent mobility of automobiles often makes it impracticable to obtain a warrant for their search and, second, the configuration, use and regulation of automobiles dilute the reasonable expectation of privacy which exists with respect to other property (Arkansas v Sanders, supra, p 761). In both Sanders and *83Chadwick, the police had probable cause to believe the contraband was contained in the specific piece of luggage seized. Here, the police only had probable cause to believe that contraband was contained somewhere in the automobile. There was no indication whether the marihuana would be in a bag, a carton, under the upholstery, behind the door panels, or concealed in the spare tire or gas can. Therefore, the automobile’s mobility is a consideration in this case which was not present in Sanders, and the Supreme Court’s reluctance to impose on police departments the burden of having available the manpower and equipment necessary to impound, transport and protect automobiles suspected of containing contraband applies. Inasmuch as the police did not know where in the vehicle the contraband was, we should not impose on them the requirement that every closed container found within the auto be seized and taken to a Magistrate for a warrant, particularly where there is no assurance that the contraband is in one of the containers. Indeed, the holding here by the majority would seem to require that the auto either be impounded until the warrant for the closed container can be obtained and executed or that it be exhaustively searched on the spot in order to rule out the possibility that the contraband is still concealed within it. Such a result imposes too heavy a burden on the police and results in an even greater intrusion upon a suspect’s privacy. The automobile exception was created for precisely these circumstances.
Defendants also contend that the court erred in denying their motion to dismiss for lack of a speedy trial. Defendants were arraigned on felony complaints on August 1, 1977 and, pursuant to their pretrial motions, suppression hearings were held on May 2, 1978 and on August 26, 1978. The court received the defendants’ briefs in May, 1978 and received the prosecutor’s brief in August, 1978. The decision of the court, however, was not rendered until January 22, 1979 and the defendants assert that by virtue of this delay they were denied their right to a speedy trial. CPL 30.30 provides that the People must be ready for trial within six months, exclusive of periods of delay chargeable to defendants. Also excluded in the calculation of time chargeable to the People are periods of time during which the court rules on various motions (CPL 30.30, subd 4, par [a]). In addition, delay of the trial court is not chargeable to the People (People v Conrad, 44 NY2d 863; People v Gates, 70 AD2d 734). Accordingly, the delay com*84plained of is not chargeable to the People, and defendants were not denied a speedy trial.
We would affirm the judgments of conviction.
Doerr and Schnepp, JJ., concur with Cardamone, J. P.; Simons and Moule, JJ., dissent and vote to affirm in an opinion by Moule, J.
Judgments reversed, on the law, motions to suppress granted and indictments dismissed.